



        


________________________________________________________________________________






SHARE PURCHASE
AGREEMENT


July 3, 2017


________________________________________________________________________________






By and between


FONDO DE INVERSION PRIVADO MATER AND OTHERS
and
INVERSIONES VAIMACA LIMITADA
(the Sellers)


AND




EVERTEC GROUP, LLC
and
EVERTEC PANAMÁ, S.A.
(the Buyers)


________________________________________________________________________________




Regarding shares in


TECNOPAGO S.A.


AND


EFT GROUP S.A.







--------------------------------------------------------------------------------









CONTENTS
Clause 1. Background.
2
Clause 2. Share Purchase Agreement.
6
Clause 3. Price.
9
Clause 4. Declarations and Guarantees of the Sellers
21
Clause 5. Compensation.
28
Clause 6. Declarations and Guarantees of the Purchasers.
29
Clause 7. Non-competition.
47
Clause 8. Non-hiring.
51
Clause 9. Confidentiality.
52
Clause 10. Miscellaneous
54
















--------------------------------------------------------------------------------







SHARE PURCHASE AGREEMENT


In Santiago Chile, on July 3, 2017 by and between
I. BUYERS
Evertec Group LLC, Puerto Rican limited liability company, domiciled on Highway
176, km. 1.3, Cupey Bajo, Rio Piedras, PR 00926, represented by Mr. Luis A.
Rodriguez Gonzalez, attorney, passport number #######, domiciled for this
purpose on Carr. 176, km. 1.3, Cupey Bajo, Rio Piedras, PR 00926, hereinafter
and indistinctly to be called also “Evertec Group”; and Evertec Panamá, S.A.,
Panamanian company, domiciled on Torre Las Américas, Punta Pacífica Building B,
Office 604, Downtown Panamá, represented by Mr. Luis A. Rodriguez Gonzalez,
hereinafter and indistinctly to be called also “Evertec Panama”; and
collectively with Evertec Group, the “Buyers”; and, on the other hand,
II. SELLERS
(i) (a) Fondo de Inversión Privado Mater, a private equity fund, tax payer ID
number ######, represented by its manager, the company Administradora Mater
S.A., represented by Mr. Alejandro Mehech Bonati, a commercial engineer,
identity card number ####### and by Mr. José Antonio Jiménez Martínez, a
commercial engineer, identity card number #######, all domiciled at El Bosque
Norte No. 0177, 16th floor, community of Las Condes; (b) Investments San
Bernardo SpA, tax payer ID number #######, with domicile in Nicanor Plaza 2332,
community de La Reina, represented by Juan Esteban Montero León, lawyer,
identity card number #######, and Cristóbal Valdés Dávalos, lawyer, identity
card number #######, both domiciled in N Rosario Norte Nº 555, office 1701, Las
Condes, Santiago; (c) Asesorías e Inversiones Supernova SpA, tax payer ID number
#######, represented by Mr. Marcelo Enrique Durán Ibañez, engineer, identity
card number #######, both domiciled in Marchant Pereira 1945, apartment 1004,
community of Providencia; (d) Inversiones y Asesorías Bayona Limitada, tax payer
number #######, represented by Mrs. Viviana Isabel Pulgar Urquiaga, a commercial
engineer, identity card number #######, both domiciled in Avenida Condell 1353,
community of Providencia; (e) Inversiones Hagerdorn y Morales Limitada, tax ID
number #######, represented by Mr. Christian Rolando Hagerdorn Hitschfeld,
identity card number #######, both domiciled on Gotenburgo 231, apartment 121,
community of Las Condes; and (f) Mr. Christian Hagedorn Hitschfeld, already
identified; all previous hereinafter referred to collectively as the “Tecnopago
Sellers”; and
(ii) Inversiones Vaimaca Limitada, a company whose line of business is as its
name indicates, taxpayer ID number #######, represented by Carlos Eugenio Mateu
Gouts, systems analyst, Rol Único de Inversionista Extranjero N° #######,
Uruguayan identification ######, both domiciled for these effects at Avenida
Vitacura 2939, 8th floor, Las Condes, which hereinafter and indistinctly will be
also called “Vaimaca” or the “EFT Seller”;


The Tecnopago Sellers in conjunction with the EFT Seller, are also referred to
hereinafter as the “Sellers” and in conjunction with the Buyers referred to as
the “Parties” and each either indistinctly as a “Party”;
the Buyers and Sellers have agreed to enter into the share purchase agreement
(hereinafter the “Agreement”) consisting of the following clauses:





--------------------------------------------------------------------------------





Clause 1
Background.
1.01. Tecnopago S.A. (“Tecnopago”), tax payer number ####### is a closely held
company, incorporated and existing under the laws of the Republic of Chile,
which was incorporated by public deed dated September 22, 2009, signed before
the Notary Public of Santiago Mr. Humberto Santelices Narducci. An authorized
extract of the aforementioned public deed of incorporation was registered on
page 47,790, number 33,103 in the Santiago Registry of Commerce in 2009 and
published in the Official Gazette dated October 5 of the same year.


1.02 Tecnopago capital is divided, at this date, into a total of 41,632 shares
without nominal value. To date there are no Tecnopago shares issued pending
subscription or payment.


1.03. To date, the only shareholders of Tecnopago are those listed below, each a
holder of the following shares:
(i)
Inversiones San Bernardo SpA owns 17,351 shares duly registered in its name in
the registry of shareholders of Tecnopago (the “Tecnopago Registry of
Shareholders”) under folio number 3;



(ii)
Asesorías e Inversiones Supernova SpA owns 683 shares duly registered in its
name in the Tecnopago Registry of Shareholders under folio number 10.



(iii)
Inversiones y Asesorías Bayona Limitada owns 886 shares duly registered in its
name in the Tecnopago Registry of Shareholders under folio number 8.



(iv)
Inversiones Hagerdorn y Morales Limitada holds 29 shares duly registered in its
name in the Tecnopago Registry of Shareholders under folio number 7.



(v)
Christian Hagedorn Hitschfeld owns 1,451 shares duly registered in its name in
the Tecnopago Registry of Shareholders under folio number 2.



(vi)
Fondo de Inversión Privado Mater owns 21,232 shares duly registered in its name
in the Tecnopago Registry of Shareholders under the folio number 9.



1.04. For the development of its business, Tecnopago participates in the
ownership of the company EFT Group S.A., (“EFT”), tax payer number #######. EFT
is a provider of transactional services technology offering its customers
payment and collection solutions for the financial, banking, retail and service
industries (hereinafter the “Business”).


1.05. EFT is a closely held corporation organized and existing under the laws of
the Republic of Chile, which was incorporated by public deed dated October 1,
1996, signed before the Notary Public of Santiago Ms. Gloria Patricia Cortés
Escaida. An authorized extract of the aforementioned public deed was registered
on page 25,803, number 10,212 in the Santiago Registry of Commerce in 1996 and
published in the Official Gazette on October 21 the same year.


1.06. The caital of EFT is divided, as of this date, in a total of 17,904 shares
without nominal value. As of this date, there are no shares of EFT issued that
are pending of subscription or payment.


1.07. To date, the only EFT shareholders are those indicated herein, holders of
the following shares:


(vii)
Tecnopago is holder of 15,756 shares, duly inscribed to its name in the share
registry of EFT (the “EFT Share Registry”) under folio number 15; and

(viii)
Inversiones Vaimaca Limitada is holder of 2,148 shares, duly inscribed to its
name in the share registry of EFT (the “EFT Share Registry”) under folio number
20.



1.08. In turn, EFT has direct and indirect ownership interests in the following
companies:


1.08.1. EFT Global Services S.A., tax payer number #######, a closely held
corporation organized and existing under the laws of the Republic of Chile,
which was incorporated by public deed dated May 27, 2008, signed before the
Notary Public of Santiago Mr. Ricardo Santelices Narducci, registered in the
Santiago Commercial Registry on page number 16,026, folio 23,331 for the year
2008 and published in the Official Gazette of May 27 the same year.





--------------------------------------------------------------------------------





To date, the only shareholders of EFT Global Services S.A. are (i) EFT Group SA,
which owns 9,900 shares, representing 99% of the share capital; and (ii) EFT
Servicios Profesionales S.A., holder of 100 shares, representing 1% of the share
capital.
1.08.2. EFT Servicios Profesionales S.A., tax payer number #######, a closely
held corporation organized and existing under the laws of the Republic of Chile,
which was incorporated by public deed dated September 6, 2001, executed in the
Notarial Office of Santiago by Mr. Mario Farren Cornejo, registered in the
Santiago Commercial Registry on page 18,849, folio 23,327 for the year 2001 and
published in the Official Gazette of September 10 of the same year.


To date, the only shareholders of EFT Servicios Profesionales S.A. are (i) EFT
Group S.A., which owns 99 shares, representing 99% of the share capital; and
(ii) EFT Global Services S.A., holder of 1 share, representing a 1% of the share
capital.
1.08.3. Paytrue S.A. (Uruguay), a company incorporated and existing under the
laws of Uruguay, which was formed by a public deed dated January 8, 2013 five
before the public notary María Marcela Severi Cortabarría.


To date, the sole shareholder of Paytrue S.A. (Uruguay) is EFT Group S.A., which
owns 24,527,698 shares, representing 100% of the share capital.
1.08.4. EFT Group S.A. (Panamá), a company incorporated and existing under the
laws of Panama, which was formed by public deed dated February 18, 2011, by
before the Public Notary Raúl Castillo Sanjur of the Third Notary of the Panama
circuit.


To date, the only shareholders of EFT Group S.A. (Panama) are (i) EFT Global
Services S.A., which owns 60 shares, representing 60% of the share capital; and
(ii), EFT Group S.A., holder of 40 shares, representing 40% of the share
capital.
1.08.5. Caleidón S.A. (Uruguay Free Zone), incorporated and existing under the
laws of Uruguay, which was formed by public deed dated July 10, 2002, by before
the public notary Silvia Aguirre Chiazzaro.


To date, the sole shareholder of Caleidón S.A. (Uruguay Free Zone) is Paytrue
S.A. (Uruguay), which holds 450,000 shares, representing 100% of the share
capital.
1.08.6. Paytrue Ltd. (Brazil), a company incorporated and existing under the
laws of Brazil, which was formed by public deed dated July 20, 2003, by before
the public notary Marco Antonio de Campos Arruda.


To date, the only shareholders of Paytrue Ltd. (Brazil) are (i) Caleidón S.A.
(Uruguay Free Zone), which holds 99.99% of the share capital and (ii) EFT Group
S.A. owns 0.01% of the share capital.
1.08.7. Tecnopago España Limitada, a company incorporated and existing under the
laws of Spain, which was formed by public deed dated July 30, 2015, by before
the Madrid Notary José Ortiz Rodríguez.
To date, the only shareholder of Tecnopago España Limitada is EFT Global
Services S.A., holder of 100% of the share capital.
1.09. The companies Tecnopago S.A., EFT Group S.A., EFT Global Services S.A.,
EFT Servicios Profesionales S.A., Paytrue S.A. (Uruguay), EFT Group S.A.
(Panama), Caleidón S.A. (Uruguay Free Zone), Paytrue Ltd. (Brazil) and Tecnopago
España Limitada, are also referred to hereinafter collectively as the
“Companies” and individually any of them as a “Company.” Attached as Annex 1.09
is a table showing the shareholding structure of the Companies.


1.10. Through private instrument dated February 17, 2017, Evertec Group and
Sellers entered into a share pledge agreement (hereinafter “Share Pledge”)
whereby the Sellers agreed to sell all of the shares of Tecnopago S.A.
(hereinafter the “Tecnopago Shares”), and 2,148 shares of EFT Group S.A.
(hereinafter the “EFT Shares”). Copy of the Share Pledge is attached to this
Agreement as Annex 1.10.


1.11. To all the effects hereto appertaining, the date of execution hereof shall
be deemed the “Closing Date”.







--------------------------------------------------------------------------------





Clause 2.
Share Purchase


2.01. Tecnopago Share Purchase Agreement
2.01.1 By this instrument, , each of the Tecnopago Sellers, acting in the manner
indicated at the hearing, sells, assigns and transfer to the Buyers, which is
duly represented as aforesaid, buy, accept and acquire the Tecnopago shares they
own (hereinafter also the “Tecnopago Sale”), according to the following
breakdown:


(i)
Inversiones San Bernardo SpA sells, assigns and transfers 17,351 shares to
Evertec Group, duly represented as indicated above, which buys, accepts, and
acquires them for itself.



(ii)
Asesorías e Inversiones Supernova SpA sells, assigns and transfers 683 shares to
Evertec Group, duly represented as indicated above, which buys, accepts, and
acquires them for itself.



(iii)
Inversiones y Asesoría Bayona Limitada sells, assigns and transfers 886 shares
to Evertec Group, duly represented as indicated above, which buys, accepts, and
acquires them for itself.



(iv)
Inversiones Hagerdorn y Morales Limitada sell, assign and transfer 29 shares to
Evertec Group, duly represented as indicated above, which buys, accepts and
acquires them for itself.



(v)
Christian Hagedorn Hitschfeld sells, assigns and transfers 1,451 shares to
Evertec Group, duly represented as indicated above, which buys, accepts and
acquires them for itself.



(vi)
Mater Fondo de Inversión Privado sells, assigns and transfers 21,231 shares to
Evertec Group, duly represented as indicated above, which buys, accepts and
acquires them for itself.



(vii)
Mater Fondo de Inversión Privado sells, assigns and transfers 1 share to Evertec
Panama, duly represented as indicated above, which buys, accepts and acquires
them for itself.



2.01.2 The Tecnopago Shares are sold free of liens, prohibitions, embargos,
litigation, injunctions, precedent or subsequent conditions, conditional or term
sales, preferential rights of third parties, real or personal in favor of third
party rights and, in general, any other circumstance to prevent or limit their
free assignment, transfer or domain.
2.01.3. The Tecnopago Purchase and its respective price includes any outstanding
options that, for any reason, are appropriate for the Tecnopago Sellers to
exercise, whether for subscription of shares resulting from capital increases of
Tecnopago or any other securities conferring future rights to shares thereof,
attributable to or derived from the Tecnopago Shares which are hereby sold. It
also includes all bonus shares that may have been agreed to or those whose
distribution by Tecnopago to shareholders and charged to capitalized funds has
been determined, whatever their origin or denomination may be and whose issue or
distribution is pending to date, including the right to all assets, earnings
retained or accumulated from previous years and other equity accounts that have
not been distributed, to this date, with respect to Tecnopago Shares.
2.01.4. The Parties declare that the Tecnopago Shares have been entered in the
shareholder register of Evertec Group and Evertec Panama, as appropriate, and
the Buyers have received the corresponding share certificates. By virtue of such
reception, the Buyers hereby give the broadest release of the obligation to
deliver the share certificates and so declare it to be fully complied with.
2.02. EFT Share Purchase
2.02.1. By this instrument, Vaimaca, duly represented in the manner indicated at
the hearing, sells, assigns and transfers to Evertec Group which duly
represented as aforesaid, buys, accepts and acquires for itself the EFT Shares
that the former owns as defined in section 1.07 of this instrument (hereinafter
also the “EFT Sale”).
2.02.2. The EFT Shares are sold free of liens, prohibitions, embargos,
litigation, injunctions, precedent or subsequent conditions, conditional or term
sales, preferential rights of third parties, real or personal in favor





--------------------------------------------------------------------------------





of third party rights and, in general, any other circumstance to prevent or
limit their free assignment, transfer or domain.
2.02.3. The EFT Purchase and its respective price includes any outstanding
options that, for any reason, are appropriate for the EFT Seller to exercise,
whether for subscription of shares resulting from capital increases of EFT or
any other securities conferring future rights to shares thereof, attributable to
or derived from the pledged EFT Shares. It also includes all bonus shares that
may have been agreed to or those whose distribution by EFT to shareholders and
charged to capitalized funds has been determined, whatever their origin or
denomination may be and whose issue or distribution is pending, including the
right to all assets, earnings retained or accumulated from previous years and
other equity accounts that have not been distributed, to this date, with respect
to EFT Shares.
2.02.4. The Parties declare that the Tecnopago Shares have been entered in the
shareholder register of Evertec Group and the Buyers have received the
corresponding share certificates. By virtue of such reception, the Buyers hereby
give the broadest release of the obligation to deliver the share certificates
and so declare it to be fully complied with.
Clause 3.
Price.
3.01. Price of Tecnopago Shares. The price for all sold to Tecnopago Shares
(41.632) amounts to the sole and total amount of CLP$ 22,417,170,546 (twenty-two
thousand four hundred seventeen million one hundred seventy thousand five
hundred and forty-six pesos) (the “Tecnopago Price”) at the rate of CLP$
538,460.1) (five hundred thirty-eight thousand four hundred sixty spot one
pesos) per share approximately (the “Price per Tecnopago Share”), which the
Buyers pay to the Tecnopago Sellers at the Closing Date by bank transfer with
unrestricted funds, to the checking accounts provided by the Tecnopago Sellers,
the details of which are as follows:


(i)
CLP$ 9,342,821,055 will be paid to Inversiones San Bernardo SpA, by deposit to
checking account Nº ####### of Banco de Chile.



(ii)
CLP$ 367,768,243 will be paid to Asesorías e Inversiones Supernova SpA, by
deposit to checking account Nº ####### of Banco Santander.



(iii)
CLP$ 477,075,641 will be paid to Inversiones y Asesoría Bayona Limitada by
deposit to checking account Nº ####### of Banco Itaú.



(iv)
CLP$ 15,615,343 will be paid to Inversiones Hagerdorn y Morales Limitada by
deposit to checking account Nº ####### of Banco de Chile.



(v)
CLP$ 781,305,593 will be paid to Mr. Christian Hagedorn Hitschfeld by deposit to
checking account Nº ####### of Banco de Chile.



(vi)
CLP$ 11,432,584,671 will be paid to Mater Fondo de Inversión Privado by deposit
to checking account Nº ####### of Banco de Chile.

Annex 3.01 includes the calculation of the Tecnopago Price.
3.02. EFT Share Price. The price for all EFT Shares (2148 shares) amounts to the
sole and total amount of CLP$ 3,056,110,836 (the “EFT Seller Price”) at the rate
of CLP$ 1,422,770.41 per share (the “Price per EFT Share”), which the Buyers
hereby pay to the EFT Seller by deposit to the checking account number ###### of
Banco Santander Chile. The EFT Seller Price is based on a price for 100% of the
EFT shares (17,904 shares) corresponding to the amount of CLP$ 25,473,281,382
(the “EFT Price”) multiplied by the corresponding stake of the EFT Seller in
EFT, equivalent to approximately 12% stake of the Seller in EFT.


Annex 3.02 included the calculation of the EFT Seller Price and the EFT Price.





--------------------------------------------------------------------------------





3.03. Withholdings. The parties note that a portion of the above mentioned,
(made up of the “Tecnopago Price” and the “EFT Seller Price”), amounting to the
amount equivalent to CLP$ 1,662,500,000, consisting of the sum of CLP$
665,000,000 (12 months from the Closing Date), CLP$ 820,191,595 (24 months from
the Closing Date), and CLP$177,308,405 (36 months from the Closing Date)
contained therein, of the payments specified in section 3.01 and 3.02
(hereinafter “Withholdings”) are delivered on this same date by the Sellers, as
appropriate under the provisions described above, to Rodrigo Ochagavía Ruiz
Tagle as custodian of withholdings (the “Withholdings Agent”). Withholdings are
intended to ensure compliance with the Sellers’ severance payment obligation, as
stipulated in clause 5 of this Purchase Agreement regarding the EFT Seller
Closing Adjustment Amount and the Tecnopago Closing Adjustment Amount, according
to that which is stipulated in section 3.04 of this Purchase Agreement, and the
payment obligation considered in section 4.01.18 (b). Attached as Annex 3.03 to
this Purchase Agreement is the contract entered into with Withholdings Agent
(the “Mandate”).


The Withholdings Agent must invest the Withholding funds in deposits in a term
of 90 days, adjustable and renewable, keep them in their custody and release
said funds and the corresponding interest in favor of the Sellers or the
Purchasers as follows:
(i) Upon completion of 12 months from the date hereof, the Withholdings Agent
must return and pay the Sellers, in the proportion indicated in Clause 3 of the
Mandate, the higher value between (a) zero and (b) CLP$665,000,000 less the
value of any Claim existing at that time, or the value corresponding to the Tax
Return under paragraph (iii) below;
(ii) Upon completion of 24 months from the Closing Date, the Withholdings Agent
must return and pay the Sellers, on a prorated basis, the higher value between
(a) zero and (b) CLP$ 721,000,007 and 68,604 less the value of any Claim
existing at the time, or the value corresponding to the Tax Return under
paragraph (iii) below. Inversiones Vaimaca Limitada is excluded for purposes of
the applicability of this section, whose portion corresponding to the amount of
CLP$ 98,422,991, which amount will be return and repaid upon completion of 36
months counted from the present date, in accordance with what is indicated in
sections (iii) and (iv) that follow.
(iii) If within 36 months from the Closing Date, the Buyers demonstrate by means
of a certificate issued by the financial manager of EFT, that any of the
following situations has occurred, according to section 4.01.18(b): (a) the SII
(Servicio de Impuestos Internos, [Internal Revenue Service]) totally rejects the
requested Tax Return; (b) the SII partially rejects the Tax Return; or (c) the
SII fails to make any pronouncements with respect to said Tax Return after 36
months from the Closing Date, then the amount of the Tax Return in cases (a) and
(c) must be fully delivered to the Buyers, as well as in (ii) whatever is not
returned. In case that the Tax Return is fully agreed, the Withholding Agent
will deliver such sums to the Sellers without additional actions. For purposes
of this paragraph, it is understood that the amount of the Tax Return
corresponds to the amount of CLP$177,308,405.


(iv) If within the periods indicated in the previous paragraphs, the Buyers
communicate in writing to the Withholding Agent in the manner set forth in
Clause 9.05 of the Mandate (the “Claim Notification”), (a) the existence of a
claim, charge, lawsuit, or action against the Sellers for Lack of Precision, or
(b) the amount corresponding to the EFT Seller Closing Adjustment Amount and the
Tecnopago Closing Adjustment Amount in favor of the Buyers that has not been
paid under this Agreement ((a) and (b) collectively, the “Claim”), the
Withholding Agent should withhold the amount indicated in the respective Claim
until:


(x) the Buyers and the Sellers send the Withholding Agent written, joint
instructions regarding how to proceed; or
(y) the Withholding Agent (y.1) determines by final executed judgment issued on
how to proceed with respect to the Withholding. If the arbitration award
indicates that the Sellers must pay a certain amount to the Buyers, the
Withholding Agent must deliver to the Buyers the amount indicated in the
arbitration award without further processing.; and / or (y.2) a certificate from
PwC Chile, or the company that finally determines the price adjustment referred
to in Section 3.04 of this contract, in relation to what is indicated in section
3.04.7 of the same, resolving to whoever the payment of said adjustment
corresponds to. If the EFT Seller Closing Adjustment Amount and the Tecnopago
Closing Adjustment Amount is in favor of the Buyers, the Withholding Agent shall
deliver such sum without further processing.
(v) The portion of the Withholding that will not form part of the Claim or the
Tax Return must be delivered to the Sellers in accordance with the rules
indicated in the preceding paragraphs (i), (ii) and (iii); with the exception as
indicated for Inversiones Vaimaca Limitada as indicated in paragraph (ii) above.
In the event that a Claim is resolved that is pending resolution on the date of
the respective disbursements, and the amount to be paid to the Purchasers
determined in the





--------------------------------------------------------------------------------





resolution of the Claim is less than the amount withheld, the Withholding Agent
shall deliver the corresponding difference to the Sellers without further
processing.


(vi) In the case of the previous sections (i) and (ii), the Withholding will be
kept in force for a period of 12 to 24 months, respectively, with the exception
of what is indicated for Inversiones Vaimaca Limitada as indicated in paragraph
(ii) above, whose pro rata in the Withholding of the amounts indicated in
paragraph (ii) above shall have a validity of 36 months.
It is stated that for these purposes, the persons identified in Annex 3.03(vi)
by each Seller will be personally liable for the obligations contracted by the
Sellers in this Agreement in the manner indicated in section 5.10, including the
Indemnifications indicated in clause 5, for the prorated part that corresponds
to each one and with the restrictions and periods established in this
instrument, with the sole exception of the shareholder Inversionista Vaimaca
Limitada, whose prorated part of the Withholding (CLP$98,420,991) will be valid
for 36 months, unless Inversiones Vaimaca Limitada grants the personal guarantee
of its shareholders or another guarantee sufficient to cover this obligation to
the satisfaction of the Buyers within said period.
3.04. EFT and Tecnopago Price Adjustments. The Parties agree that the EFT Price
and the Tecnopago Price stipulated in this instrument will be adjusted after
this date in accordance with the following provisions:


3.04.1. For the purposes of the provisions in section 3.04, the following terms
shall have the meanings indicated below for each:


“Estimated Financial Debt of the Transaction” means the sum, at the Closing
Date, without duplication, of: (i) Estimated Financial Debt and (ii) Estimated
Debt Equivalents. Annex 3.04.1(i) includes an example of calculating the
Financial Debt of the Transaction as of the Closing Date.
“Estimated Financial Debt” means the sum, at the Closing Date, without
duplication, of: (i) the payable financial obligations in monetary terms that
have accrued interest, including the principal and accrued interest on such
obligations according to their titles or documents, excluding market value
adjustments; and (ii) the financial obligations payable in monetary terms with
title for collection, even without not accrued interest, accounted for at
current fair value. For the purposes of the provisions in paragraphs (i) and
(ii) above, those obligations refer to items included in the Closing Financial
Statements only on the following items: (x) other financial liabilities, current
and (y) other financial liabilities, non-current. The bank overdraft account is
incorporated in the above accounts (x) and (y). Annex 3.04.1(ii) includes an
example of calculating the daily Financial Debt as of the Closing Date.
“Estimated Debt Equivalents” means the sum, at the Closing Date, without
duplication, of: (i) compensation for years of service at all events “vested”;
(ii) expenses arising from the transaction, including but not limited to change
of control payments; (iii) other nonfinancial liabilities (deferred income);
(iv) tax liabilities (current taxes); (v) accounts payable over ninety (90) days
pending, less (vi) tax assets (recoverable taxes). Annex 3.04.1(iii) includes an
example of calculating Estimated Debt Equivalents Debt at the Closing Date.
“Estimated Working Capital” means the difference obtained at the Closing Date by
subtracting current estimated assets from current estimated liabilities. Annex
3.04.1 (iii) bis contains an example of Working Capital calculation at the
Closing Date.
“Current Estimated Assets” means the sum at the Closing Date of all current
assets in the balance statement less the sum of the following items: (i)
Estimated Cash Closing; (ii) current portion of deferred tax assets; and (iii)
accounts receivable over ninety (90) pending.
“Current Estimated Liabilities” means the sum, the Closing Date, of all current
liabilities in the balance statement less the sum of the following items: (i)
deferred revenue; (ii) current taxes; (iii) the current portion of deferred tax
liability; (iv) other current financial liabilities; (v) the current portion of
the liability related to the purchase of Paytrue, S.A.; (vi) loans with related
parties; (vii) intercompany loans;
Annex 3.04.1(iv) above includes an example calculation of Estimated Working
Capital for each month in 2016.
“Estimated Cash” means the sum, at the Closing Date, of the asset items listed
in Annex 3.04.1(v) with reference values as of the Closing Date.





--------------------------------------------------------------------------------





3.04.2. The Parties expressly state that the EFT Price considers that EFT
includes by the Closing: (i) Financial Debt of the Estimated Transaction of
CLP$5,122,285,238; (ii) an Estimated Working Capital of CLP$965,919,520, and
(iii) an Estimated Cash Balance of CLP$272,602,000.


3.04.3. The Parties agree that:


(i).
The EFT Price (i) shall decrease by the amount in which the Financial Debt of
the Closing Transaction exceeds the Financial Debt of the Estimated Transaction,
if applicable, or, (ii) shall increase by the amount in which the Financial Debt
of the Estimated Transaction exceeds the Financial Debt of the Closing
Transaction (“Closing Financial Debt Adjustment).

(ii)
The EFT Price (i) shall increase in the amount that the Closing Working Capital
exceeds the Estimated Working Capital, if applicable, or (ii) it shall decrease
in the amount by which the Estimated Working Capital exceeds the Closing Working
Capital (the “Closing Working Capital Adjustment”).

(iii)
The EFT Price (i) shall increase in the amount that the Closing Cash exceeds the
Estimated Cash Balance, if applicable, or (ii) it shall decrease in the amount
by which the Estimated Cash Balance exceeds the Closing Cash Balance (the
“Closing Cash Balance Adjustment”).

(i)
The term “EFT Closing Adjustment Amount” (which can be a positive or negative
amount) shall be defined as the number resulting from adding the Closing
Financial Debt Adjustment, Closing Working Capital Adjustment and the Closing
Cash Balance Adjustment.

(ii)
The “EFT Seller Closing Adjustment Amount” (which may be a positive or negative
amount) shall be understood as the number resulting from multiplying the EFT
Closing Adjustment Amount by 11.9973% of the EFT Seller’s stake in EFT.

(iii)
The “Tecnopago Closing Adjustment Amount” (which can be a positive or negative
amount) shall be understood as the number obtained by multiplying the EFT
Closing Adjustment Amount by the 88.0027% share of Tecnopago in EFT

The Financial Debt of the Closing Transaction, the Closing Working Capital and
the Closing Cash Balance shall be defined, respectively, as the final amounts of
the same items at the Closing Date, calculated according to the provisions of
the following Section.
3.04.4. For the purposes of calculating the EFT Closing Amount Adjustment, the
Buyers shall, within 60 days from the Closing Date, cause EFT to perform and
submit to the Sellers a consolidated balance of EFT at the Closing Date (the
“Closing Financial Statements”) and a statement indicating: (i) the final amount
of the Closing Financial Debt of the Transaction, the Closing Working Capital
and the Closing Cash Balance, calculated according to the Closing Financial
Statements and the definitions outlined in Section 3.04.1 of this Agreement, for
each item; (ii) the calculation of the EFT Closing Adjustment Amount; (iii) the
calculation of the Seller Closing Adjustment Amount, and (iv) the calculation of
the Tecnopago Closing Adjustment Amount (the “Closing Statement”). It is
expressly stated that for the calculations indicated in this clause 3, the
following will not be considered; (a) capital contributions by the Buyers in the
Companies on the Closing Date and (b) the prepayment of the existing liabilities
of EFT Group S.A. to the following banks: Banco de Crédito e Inversiones, Banco
ITAU, Banco Santander and Banco de Chile at the Closing Date. Accordingly, items
to be considered for calculating the EFT Closing Adjustment Amount will not
contain such capital and prepayment contributions. The Closing Financial
Statements must have been prepared in accordance with International Financial
Reporting Standards (“IFRS”) applicable in Chile with the exception of
calculating the Closing Working Capital, Closing Current Assets, and Closing
Current Liabilities, which in this case shall be presented in accordance with
Generally Accepted Accounting Principles (GAAP), according to the same criteria
used by the companies in previous accounting years. An example of the Financial
Debt of the Closing Transaction, of Closing Working Capital, the calculation for
the EFT Closing Adjustment Amount, of the EFT Seller Closing Adjustment Amount
and the Tecnopago Closing Adjustment Amount is attached as Annex 3.04.4 to this
Purchase Agreement.


3.04.5. Once the Closing Financial Statements and the Settlement Statement have
been submitted by the Buyers through communication sent in the manner provided
in Section 10.05 of this instrument, the Sellers will have a maximum of 15 days
to provide the Buyers with feedback thereon. Said 15 days will be calculated
from the moment that the Buyers delivers to the Sellers all the information that
is necessary and reasonable to provide in order to analyze the adjustments that
ultimately occur. In the event that the Sellers do not provide any feedback
within that period it shall be deemed that they have no claim, action or demand
to be made against the Buyers regarding the Closing Financial Statements and the
calculation of the EFT Closing Adjustment Amount, the EFT Seller Closing
Adjustment Amount, and the Tecnopago Closing Adjustment Amount, being required
to proceed





--------------------------------------------------------------------------------





to payment of the latter pursuant to the present clause by the applicable Party
or Parties, on the pro rata basis corresponding to each, within 10 days of the
expiry of that 15-day period.


For the purposes of preparing its feedback, at the date of notification of the
Closing Financial Statements and Settlement Statement, the Buyers will provide
the Sellers with access to the accounting and financial information of the
companies at the offices thereof or in the manner agreed by the same Parties, on
weekdays and within working hours, in order to confirm the information contained
in the Closing Financial Statements and Settlement Statement.
3.04.6. In the event that the Sellers provide any feedback within the 15-day
term stated in the previous paragraph, by notification sent in the manner
provided in Section 10.05 of this Agreement, the Buyers shall in turn have 15
days from the provision of such notice and the provision of the information to
respond in the same manner to the feedback given by the Sellers. In the event
the Buyers fail to submit the reply within the aforementioned 15 days, it will
be with the understanding that they fully accept and endorse the feedback
provided by the Sellers regarding the Closing Financial Statements and the
calculation of the EFT Closing Adjustment Amount, the EFT Seller Closing
Adjustment Amount, and the Tecnopago Closing Adjustment Amount, and that there
is no claim, action or complaint whatsoever to formulate in this matter, being
required to proceed to payment of the latter pursuant to the present clause by
the applicable Party, on the pro rata basis corresponding to each.


3.04.7. In the event the Buyers respond within the period specified above to the
comments made by the Sellers, the Buyers and Sellers shall negotiate in good
faith for a period of 15 days from that response, with the intention to resolve
differences. If the objections are not resolved in a mutually acceptable manner
within the period of 15 days, the difference existing to that effect between the
Parties shall be resolved, in one instance and without further recourse or claim
of any kind, by the Chile auditing firm, or, if this position is not accepted,
that which is designated by mutual agreement between the Parties and, in the
absence of such agreement, by indicating the arbitrator designated in this
instrument. The auditing firm that resolves differences regarding the Closing
Financial Statements may only rule on those matters and specific items contained
in the comments made by the Sellers or the Buyers and its effect on Closing
Financial Debt of the Closing Transaction, Closing Working Capital and Closing
Cash Balance.


That part of the EFT Seller Closing Adjustment Amount and Tecnopago Closing
Adjustment Amount found to be out of the question will be paid, pursuant to the
present clause, within 10 days following notification of the response of the
Buyers to the feedback of the Sellers, on the pro rata basis corresponding to
each. Any part of the EFT Closing Adjustment Amount and the Tecnopago Closing
Adjustment Amount subject to discussion shall, pursuant to the present clause,
be paid within 10 days following notification of the decision issued on the
matter by the auditing company that has addressed such objection or claim, in
accordance with the provisions of the preceding paragraph, on the pro rata basis
corresponding to each.
3.04.8. Both the observations made by the Sellers and the response thereto by
the Purchasers shall contain a concrete proposal for correction or modification
of the Closing Financial Statements or the specific indication of each of the
items on which the comments are based and the amount thereof; if it is not done,
it is with the understanding the respective observations or response thereto
have not occurred.


3.04.9. Once the EFT Closing Adjustment Amount has been determined, the EFT
Price will decrease if the EFT Closing Adjustment Amount is negative, or
increase if the EFT Closing Adjustment Amount is positive. In such way, the new
EFT Price shall be the EFT Price incorporating the EFT Closing Adjustment Amount
(the “EFT Adjusted Closing Price”). Similarly, the EFT Seller adjusted closing
price shall be the EFT Seller Closing Price incorporating the EFT Seller Closing
Adjustment Amount (the “EFT Seller Adjusted Closing Price”). In addition, one of
the following payments shall be made:


(a)
If the EFT Seller Closing Adjustment Amount is negative, the EFT Seller will pay
Evertec Group, LLC the EFT Seller Closing Adjustment Amount;

(b)
If the EFT Seller Closing Adjustment Amount is positive, Evertec Group, LLC
shall pay the EFT Seller the EFT Seller Adjustment Amount.

3.04.10. Once the Tecnopago Closing Adjustment Amount has been determined, the
Tecnopago Price will decrease if the Tecnopago Closing Adjustment Amount is
negative, or will increase if the Tecnopago Closing Adjustment Amount is
positive. In this way, the new Tecnopago Price shall be the Tecnopago Price
incorporating the Tecnopago





--------------------------------------------------------------------------------





Closing Adjustment Amount (the “Tecnopago Adjusted Closing Price”, and jointly
with the ETF Seller Adjusted Closing Price, the “Adjusted Closing Price”). In
addition, one of the following payments shall be made:


(a)
If the Tecnopago Closing Adjustment Amount is negative, the Tecnopago Sellers
will pay the Buyer pro rata the Tecnopago Closing Adjustment Amount, on the pro
rata basis corresponding to each;

(b)
If the Tecnopago Closing Adjustment Amount is positive, the Buyers shall pay the
Tecnopago Sellers pro rata the Tecnopago Closing Adjustment Amount, on the pro
rata basis corresponding to each.

The amount that each Party should pay or receive, as appropriate, shall be
determined in accordance with the percentage of Tecnopago Shares acquired or
disposed in relation to total number of Tecnopago Shares.
Clause 4. Statements and guarantees of the Sellers
4.01. The Parties hereby agree that the Purchasers have entered into this
Agreement along with the payment of the Tecnopago Price and EFT Price, as
indicated in the previous clauses and for other reasons, in consideration of the
declarations and guarantees (the “Declarations and Guarantees”) that are
included in this clause and created by the Sellers for the exclusive benefit of
the Purchasers as an essential basis for the signing of this Purchase Contract.
4.01.1. Companies.


(i)
The Companies are duly constituted and registered in the corresponding records
and entities for each legislature. They exist legally, and they do not violate
any laws. They are current and in conformity with the laws of the countries
where they reside and have complete control over their corporate interests, as
well as complete authority and ownership of their properties and assets. They
have complete control over the performance of their business in the manner that
they are currently performed.



(ii)
The books containing investor and Board of directors meeting minutes, and any
other corporate or Company books that are obligated to be kept by law or
regulations or corporate statutes, are current and contain all agreements and
resolutions adopted by the respective group during meetings and sessions held as
of this date, all of which have been adopted in a proper manner and in
compliance with all requirements of applicable law.



(iii)
There are no agreements pending meetings of investors or sessions of the board,
nor are there partner agreements within the Companies pending that have not been
registered in the books containing meeting minutes or any other books, and that
have therefore not been made known to the Purchasers. The investor records and
the books containing minutes from board meetings and investors meetings for the
Companies have been kept on compliance with all of legal and regulatory
requirements as applicable, and are complete and correct.



(iv)
The share capital for each of the Companies is currently divided in accord with
the stipulations of Appendix 4.01.01(iv), which is duly signed and paid, and
whose investors, partners or capital owners, with their corresponding share, are
detailed in said appendix. They all have their corresponding share certificates
in conformity with each legislature.



(v)
The shares issued by the Companies consistent with Companies that issue shares,
or the corporate rights of the corresponding Companies, have been duly and
correctly issued according to the law. Their issuing, signing and payment has
not violated any right to preferential rights of other investors or partners of
the respective Companies, whether these be third parties or of third parties, or
agreements with current investors, and they are completely signed and paid, and
they are not affected by any lien whatsoever.



(vi)
There are no modifications regarding ownership of corporate rights or shares of
the Companies which are not duly recorded and published in accord with
applicable Legislation.



(vii)
There are currently no rights or ownership in circulation that would grant he
right to receive shares or corporate rights to the Companies, such as
preferential acquisition rights, warrants, option rights or instruments that
could be converted or cashed for shares that could obligate the Sellers or the
Companies to issue, sell or transfer any share or right belonging to the
Companies.






--------------------------------------------------------------------------------





(viii)
The Companies have no share participation or corporate rights whatsoever,
whether direct or indirect, in entities that do not form part of the Companies,
and they do not form part of associations, joint ventures, joint action
agreements or any other type of for profit company or entity other than the
Companies.



(ix)
All transactions effected in order to acquire shares and corporate rights for
the Companies, whether by purchase, fusion or any other mechanism, and whether
carried out directly or indirectly, are valid and comply with all applicable
legislative requirements and with the statutes of the respective Companies. They
are not affected by any liabilities subject to claims.



(x)
The Tecnopago Sellers are outright owners of Tecnopago shares, in the proportion
indicated in section 2.01.1. This ownership is free and clear of any guarantees,
liens, prohibitions, restrictions, litigation, embargos, resolution conditions,
claims and, in general, any ownership limitation which could, together with
mortgages, liens, expropriations or notifications of expropriation procedures,
leases with option to buy or conditional purchase agreements, antichresis,
purchase or buyback options, right of ways, credits, deferred rights for customs
or any other rights in favor of third parties, that shall be referred to as
“Liabilities.”



(xi)
Vaimaca is the owner of 2,148 EFT shares., and said ownership is free and clear
of liabilities; and



(xii)
The Sellers act in the signing and fulfillment of this Purchase Agreement and in
the signing and fulfillment of all acts and contracts contained herein, within
their faculties, with all corresponding corporate approvals. Therefore, the
contracts are valid and obligatory as applied to them, allowing for the demand
of compliance and conformity with their terms.



4.01.2. Violations. The signing and fulfillment of this Purchase Agreement :


(i)
Shall not constitute an infraction of the respective statutes of the Companies.
Neither shall it constitute an infraction or non-compliance of any precautionary
measure, order or obligatory decree for the Sellers or of any stipulation or
contractual and enforceable obligation for them or the Companies;



(ii)
Does not grant third parties the right to terminate any contract to which the
Companies are party nor to demand of them the fulfillment of any obligations;
and



(iii)
Does not constitute an infraction regarding any enforceable or obligatory legal
or regulatory standard for the Companies.

4.01.3. Financial Statements. The consolidated financial statements for EFT and
Tecnopago, audited on December 31, 2015 and audited on December 31, 2016
(jointly the “Financial Statements”), are contained in Appendix 4.01.03 and
except as indicated in this appendix:


(i)
Have been prepared in compliance with applicable IFRS standards in Chile and are
consistent with the accounting books and records of the Companies;



(ii)
Faithfully represent the financial situation of the Companies and the results of
their operations as of the closing date, including their assets, liabilities,
contingencies, obligations, results and variations in their capital and
accounts;



(iii)
Reasonably comply with the statutory, legal and contractual obligations and
requirements required by the Companies;



(iv)
Do not contain relevant effects regarding results obtained from operations or
transactions outside of the normal course of the Companies´ business, except
those expressly indicated in the notes of the Financial Statements;



(v)
Contain values for the assets that are indispensable to the practice of the
Companies´ operations and are consistent with historical activities, with the
exception of the time when EFT and Tecnopago migrated to the new IFRS standards,
having acquired these values from market conditions and been depreciated in
conformity with applicable IFRS standards in Chile. Depreciation policies
consider usage, useful life and residual value of the said assets, according to
the IFRS standards mentioned above;








--------------------------------------------------------------------------------





(vi)
Contain provisions that are consistent with applicable IFRS standards in Chile,
and that have been regularly applied in the past regarding non-paying and
doubtful debtors, obligations and liabilities (real, contingencies and others),
including, among others, tax obligations, obligations to other related
businesses and financial obligations existing as of this date. All reserves
included in the Financial Statements adequately and sufficiently reflect the
amounts of these obligations and liabilities, in accord with applicable IFRS
standard in Chile.



Additionally, and except for the provisions of the said appendix, the situation
of the Companies to this date has not varied in a significant manner from the
statements made in the Financial Statements, regarding activities, contracts or
circumstances outside of the ordinary activities of their businesses.


It is expressly stated that pursuant to clause 5.01 (iv) of this Agreement, EFT
Group S.A. took out a loan with Banco Crédito e Inversiones for a total amount
of CLP 2,294,303,564.


4.01.4. Accounting books and records. The Companies keep their accounting books
and records in accord with applicable legal and regulatory standards.


4.01.5. Assets. The Companies (i) are owners of the goods considered as being
under their ownership in the Financial Statements and the inventories listed in
their books and records, without damage to those that are sold, transferred or
perished under normal market conditions, within the normal course of their
businesses and in a manner consistent with past practices; (ii) possess said
goods and assets free of all promise, liens, prohibitions, ownership limitations
or all rights inherent in these, third parties´ rights to the use or advantage
of any benefit derived from them; and (iii) generally maintain said assets in
useful conditions for the purpose for which they are meant, except for normal
deterioration in accord with their legitimate and appropriate use as they were
made for. Appendix 4.01.05 contains all the Assets of the Companies, which
comply with the characteristics indicated herein.


4.01.6. Real estate. The Companies are tenants of the real estate that is
included in Appendix 4.01.06. This appendix also includes a report on the
primary terms of the tenant contracts, including their duration and the amount
of rent for the tenant contracts that the Companies are currently paying.


4.01.7. Business performance. The Companies have the necessary personnel and are
owners or title holders of sufficient rights over assets, contracts, licenses
and other necessary elements to perform their business and activities in a
normal way, in the manner which has been carried out until this date.


4.01.8. Authorizations, permissions and others. To this date, EFT and the rest
of the Companies have all the necessary authorization to perform their business.
They also comply in all relevant aspects with all regulations required by
respective laws as applicable to each legislature, as well as that which is
required by clients and providers. Furthermore, the have all applicable
municipal patents, permissions or relevant authorizations of all types, as
necessary for the performance of their businesses in the manner that they have
been carried out to this date. All of these are current and up to date regarding
payments, and the Companies have no knowledge of any impediments to their
renewals.


4.01.9. Contracts. All contracts, agreements and written obligations, even if
unilateral on the part of the Companies, of any type and current, are indicated
and detailed in Appendix 4.01.09(i). The Companies have completely complied with
all relevant aspects with obligations arising from the contracts they are
included in. Furthermore, except as indicated in Appendix 4.01.09(ii), (i) the
Companies are not parties to any contract (x) that in the case of change of
control of the Companies contain any clauses or exceptions that would make it
impossible or restrict their cession to third parties, or that would imply their
termination, or that could permit any party to revise or modify their terms in
case of change of control of the Companies, y / o in which the signing and
compliance with this Purchase Contract would grant third parties the right to
terminate the contract to which the Companies are party, or to require prior
compliance with any obligation on the part of the Companies; (ii) the Companies
are not parties to any contract or relevant agreement that is not part of the
ordinary course of their business, consistent with their commercial and
operational practices in the past; (iii) the Companies have not received written
notice or claim of termination, resolution, nullification or non-compliance of
any current and relevant contract to which they are party; and (iv) the
Companies are not in serious non-compliance with any tenant contract or current
license to which they are party and from which they could receive use or benefit
of goods or assets that are individually indispensable to their business. They
are up to date with all rental payments or amounts or loans owed related to
these, and neither are their counterparts in these contracts in non-compliance
with their obligations under the contracts.







--------------------------------------------------------------------------------





4.01.10. Contracts and operations with related parties. Except as indicated in
Appendix 4.01.10, (i) the Companies do not owe any obligations to Related
Parties, nor do they form part of any contract with them that is current or
under which they could incur future obligations; and (ii) the Companies do not
have accounts or credits of any type to be charged to any Related Party.


It is hereby agreed that, for the effects of this Purchase Agreement, “Related
Parties” is understood to mean those described as such in article 100 in Law
18.045 regarding Stock Markets.


4.01.11. Intermediary Commissions. To this date the Companies do not owe any
amount to any investment bank, commission agent, or any other intermediary
contracted or authorized to act in representation of any of the Sellers or of
the Company regarding the operation discussed in this document, nor have they
signed any contract to this effect with such consultants or intermediaries.


4.01.12. Labor and pension issues. Except as indicated in Appendix 4.01.12(i),
the Companies have complied with all relevant aspects of the legal and
regulatory standards regarding labor and pension issues as applicable to their
operations, and (i) they are current with the payment of compensation and
benefits as agreed with employees with whom they have signed work agreements.
They are also current with retention taxes, pension quotas and health benefit
payments to which they are obligated; (ii) they do not have any liability of
contingency related to employees that have worked for them in the past, whose
work contracts were duly terminated for legal reasons after payment of all due
benefits; (iii) they do not have any collective bargaining processes that are in
progress; (iv) the Companies have not been notified within the last three months
of the formation of new unions or of the initiation of new collective bargaining
agreements that are pending; (v) they do not have any agreements or contracts
regarding compensations, incentives, share agreements, indemnifications for
years of service, deferred compensations or any other similar agreements or
plans with, or that could benefit, employees, executives and laborers; (vi) they
have not been notified of any investigations or summary proceedings by
administrative authorities or State offices, related to compliance with legal or
regulatory labor standards; (vii) to the true and faithful understanding of the
Sellers, there are no employees being investigated for work accidents; (viii)
they have not contracted personal services that could reasonably be considered
to be in subordination and dependence with any individual, without having signed
a work contract with the individual in accord with current laws; and (ix) all
employment agreements for workers at the Companies state that the bonuses to be
paid will be calculated based on Article 50 of the Labor Code, corresponding to
25% of that which has accrued during the respective commercial financial year
for monthly compensation with a limit that does not exceed 4.75 monthly minimum
wages, an item that is calculated annually but that is paid monthly in a 1/12
proportion.


Additionally, the Sellers guarantee to the Purchasers that the Companies have
performed reviews and required payment receipts as required by law regarding
compliance with labor and pension obligations as earned up to this date on the
part of sub-contractors and service providers that are hired. To this date no
non-compliance has been detected in any of these obligations.


In Appendix Appendix 4.01.12 (ii) there are models of the work contracts used by
the Companies with their employees, along with a spreadsheet containing the
conditions for compensation for all of them, the primary benefits to which they
are entitled, their start dates and pending vacation days.


For the effects of this section and the next, benefits are understood to mean
all sums that must be paid by the Companies to their employees in virtue of work
contracts signed with them, or that are required by legal mandate, excluding
those that, according to any legal disposition, are not to be considered as
benefits.


4.01.13. Primary executives. Appendix 4.01.13 contains complete and faithful
copies of the work and service contracts corresponding to Primary Executives, as
defined below, and which are current as of this date. There are also copies of
all the modifications made to them, along with a spreadsheet of the wages or
fees agreed to, the services contracted and the start and end dates. To this
effect, “Primary Executives” is understood to mean Rodrigo Del Castillo,
Cristobal Oyarce, Diego Nario, Gonzalo Paez, Oscar Barrios, Daniel Brignardello,
Marcelo Durán, Karla Chamorro, Juan Pedro Arcil, Fernando Beya, Juan Ricardo
Giadach, Jose Luis Godoy, David Lagos and Rodrigo González.


4.01.14. Insurance coverage. The Companies have insurance on their goods and
operations as indicated in Appendix 4.01.14, all of which are current with their
respective premium payments. These policies are sufficient to cover insurable
contingencies regarding their assets. To this date, the Companies (i) have not
been notified by the respective insurance companies of the termination of the
policies or the reduction in coverage, nor is there any circumstance that could
lead to the rejection of coverage under these policies; (ii) they are in
compliance with their information, risk declaration, non-aggravation and other
obligations as necessary to maintain coverage under these policies; and (iii)
the Companies and





--------------------------------------------------------------------------------





their assets have not suffered losses that have not been reported or informed to
the insurance companies, or that have been rejected by the insurance companies
for non-compliance with the requirements of the policy and / or the contracted
coverage.


4.01.15. Proxies. To this date, the only proxy holders in the Companies are
those indicated in Appendix 4.01.15, whose credentials are described in said
appendix.


4.01.16. Current accounts. To this date, the only current bank accounts for the
Companies are those indicated in Appendix 4.01.16 whose balances reported by the
respective banks as of June 30, 2017, at the hour indicated from each one, are
included in said Appendix, along with a reconciliation of these balances with
outstanding checks written against the accounts.


4.01.17. Litigations. Except as indicated in Appendix 4.01.17, (i) the Companies
have not been legally notified of any lawsuit, claim, request or petition
against them. Neither have they been notified of any other type of judicial or
administrative procedure, nor have they received written claims from third
parties with allegations that could reasonably allow for the initiation of
imminent judicial actions; (ii) the Companies or their executives or employees
have not been notified of the existence of any investigation on the part of
State offices or administrative authorities, nor of any audit, revision or other
scrutiny on the part of these offices and authorities, of which they would have
received formal notice to the Companies or Sellers; (iii) there are no judicial
sentences issued by any ordinary, special or arbitral judge regarding judgments,
litigation or finished procedures, nor are there sentences, judgments or
resolutions issued by administrative offices, all of which have been duly
notified in accord with the law and of which are required by the Companies and
that may be pending compliance; and (iv) to the true and faithful knowledge of
the Sellers, there are no criminal procedures or judgments, nor police
investigations or claims that could be formally brought against the Companies,
relative to the criminal acts, and derived from acts taken by representatives or
employees of the Companies and related to the Companies or their businesses.
4.01.18 Taxes. (a) Regarding taxes and tributes of any kind that affect or could
affect the Companies, the Sellers declare that each Company:
(i)
has promptly presented tax authorities with the corresponding tax declarations
regarding provisional monthly payments, tax declarations regarding sales and
services and yearly income tax declarations corresponding to the Company (the
“Declarations”);



(ii)
has written and prepared the Declarations in good faith, in strict compliance
with each and every applicable tax law, as well as with the internal tax service
(SII as abbreviated in Spanish) and the corresponding tax authorities;



(iii)
has written and prepared the Declarations in a manner consistent an in accord
with their accounting books and records, incorporating accounting and tax
information that is faithful and correct in all relevant aspects;



(iv)
has paid or provided in a timely manner the taxes whose payment was obligatory
and is recorded in the Declarations;



(v)
has appropriately carried out all notifications, calculations, sworn
declarations and returns that should have been granted or made to pertinent tax
authorities, and all information, notification, calculation and return sent to
such authorities is true, exact and complete and not subject to any substantial
dispute. Neither is such information subject to become subject to dispute by
such authorities;



(vi)
has integrally and promptly effected the delivery of all obligatory information,
whether periodically or in another manner, including sworn annual declarations,
both to the SII (or the competent tax authority according to the location of the
corresponding Company) and to any other state office, whether these arise from
legal obligations such as circulars or instructions from these authorities,
delivering all information in a manner that is true, faithful, correct and
complete;



(vii)
has maintained, completed and saved the information and records required by law
and the instructions issued by competent authorities, regarding all tax,
customs, municipal, and any other material, strictly and completely complying
with corresponding standards;








--------------------------------------------------------------------------------





(viii)
has consistently applied, regarding taxes, correct criteria and principles
current in all cases and as relevant to the calculation of depreciation,
monetary correction and other adjustments to their assets and liabilities in
order to calculate taxes;



(ix)
has not requested tax benefits or rights, related to customs or municipalities,
that they are not entitled to under tax law and standards, whether customs or
municipal, and the utilization or exploiting of benefits and rights carried out
cannot be reasonably held to be material for future objections, tax orders,
charges or claims;



(x)
has not incurred, during the last three years, any judicial or administrative
fine or sanction of any type that is founded on non-compliance with tax
standards or instructions, nor have they been subject to any citation,
liquidation, order or audit regarding tax or customs matters;



(xi)
has effected all deductions, regarding or to the benefit of any tax, arising
from any payment made on it, and which it is obligated or empowered to effect,
and has fully informed the appropriate authority of the amounts deducted;



(xii)
has not received notification from any tax authority in which it is required to
retain any tax payments made to this date (when regarding said retained taxes
the appropriate authority has not been fully justified);



(xiii)
has affected the totality of taxes, fees, tributes and rights retentions of
which it is obligated to effect under the laws and instructions of applicable
authorities, all of which have been informed and paid to the tax authority and
other corresponding State offices, in an integral and timely manner;



(xiv)
has not acquired nor disposed of goods, nor granted services, in order that it
is reasonable clear that an assessment of the operation could be carried out for
having performed the operation under abnormal market conditions, in order that
no tax, fee or tribute could be charged or required from the corresponding
Society for such situations; and



(xv)
has no responsibility or obligation to pay taxes for any other person or entity,
except regarding the taxes and retention and other tributes that they are
obligated to pay in accord with the laws and instructions of applicable
authorities.



(b) Without affecting the declarations effected by the Sellers under letter (a)
of this clause, the Parties agree to grant a period of 36 months from the
execution hereof to obtain the tax return for 2016 business taxes, requested or
to be requested during tax year 2017, as detailed in Appendix 4.01.18(b) (the
“Tax Return”).
If, within the period of 36 months from the execution hereof: (i) the SII
completely rejects the requested Tax Return; (ii) partially rejects the tax
return; or (iii) does not respond regarding this Tax Return, the non-recovered
amounts will be discounted from the Retention described under number 3.04. In
the event that there are no funds in the Retention, the non-recovered amounts
must be paid by the Sellers, unless this is not necessary due to the application
of the deductible, in all cases within the indemnity limits referred to in
clause 5. The Purchasers must inform Mr. Alejandro Mehech Bonati and Raul Del
Castillo Fernández of progress on this matter on a quarterly basis.
4.01.19. Information and Computer systems. Each Company has all the necessary
information systems to operate their businesses and teams as has been done to
this date, these being in good working condition.


Furthermore, each Company:


(i)
has a valid user license for all of the computer programs and technology that it
uses in the performance of its businesses, except those that are its property,
and therefore there is no action that needs to be taken by the Company or third
parties in order for the software to continue to be used in the same way as it
has been once this Purchase Agreement is signed,



(ii)
has the assets, telephone controls and networks, electrical boxes, personal
computers, servers, printers and other equipment operating under its control,
all being sufficient for the normal operation of each Company in the same manner
that they have operated up to this date, so that there is no need, either total
or partial, for any installation that does they do not own, operate, control or
hold authorization for from third parties; and






--------------------------------------------------------------------------------





(iii)
has no software or technical manual that has been either totally or
substantially copied from some material of which the corresponding Company is
not the owner of the respective author rights or holding legitimate rights to
its use.



4.01.20. Intellectual property.


(i)
Except as indicated in Appendix 4.01.20(i), the Companies are the owners, or
possess legal rights and license to use, distribute, sell, resell, license or
sublicense, as applicable, all Intellectual Property (free of liens) related to
the operation of the companies and the business. There is no claim or litigation
with respect to the above which is pending or threatened, either jointly or
individually, to the Companies.



(ii)
In Appendix 4.01.20(ii), all the software and licenses owned by the Companies is
listed. All renewal and maintenance payments for these items have been made
within the applicable terms, and therefore the software and software licenses
(i) are current and have not been cancelled, abandoned, improperly adjudicated
or terminated; and (ii) they are not subject to opposition, cancelation,
evaluations, reviews by third parties or nullification processes, or any other
type of interference.



(iii)
All the software, licenses, sublicenses and agreements related to these that
have been acquired by the Companies, allow for development, use, distribution,
sale, resale, licensing, sublicensing, support, maintenance, integration or
implementation of Intellectual Property, as applicable, from or for a third
party.



(iv)
Except for the Intellectual Property subject to third party licensing (of which
the Companies are not owners of Intellectual Property developed internally) (the
“Own Intellectual Property”): (i) the Companies are the sole and exclusive
owners of their Own Intellectual Property (free of liens), and have undertaken
the necessary actions in order to have protection such that their rights under
each one of the jurisdictions in which the Companies operate or exploit their
Own Intellectual Property by any means do not permit a person or entity that is
not one of the Companies from asserting a right to them (ii) the Companies are
not obligated to pay any continuous rights, permits or other compensation or
payments to any third party (including any employee or shareholder, director,
subcontractor or anyone else, within the Companies or any other developer) with
respect to Own Intellectual Property, nor are any of the Companies subject,
obligated or required to obtain consent, authorization or approval from any
third party regarding any act of usage or exploitation of Own Intellectual
Property, or for the creation of any work arising, transformed or new versions
of any Own Intellectual Property; (iii) all of this Own Intellectual Property
was developed, created and designed by the Companies employees or was acquired
from those indicated by law; and (iv) that in regard to the Own Intellectual
Property, the Companies are invested with full and exclusive ownership of all
management and exploitation rights, as well as the power to decide on the
exercise of moral rights, and that they can use or make use of them at all times
and places, in all forms and ways, using and exercising the rights and actions
inherent to the Own Intellectual Property without hindrance, exclusion, nor
restriction of any kind and, therefore, can use them and authorize third parties
to use them in the manner and means that they deem convenient



(v)
The Companies have not usurped, deviated or infringed, nor at present are they
usurping, deviating or infringing on the Intellectual Property of any third
party, and there is no claim that has been brought regarding allegations of (i)
usurpation, deviation or violation of Intellectual Property; (ii) use of
Intellectual Property on the part of the Companies without having the right to
do so; or (iii) challenging the property of the Companies regarding their
validity or the requirements of any of the Companies´ Intellectual Property. To
the extent of our faithful knowledge and understanding, there is no unauthorized
use, violation or deviation regarding any of the Companies´ Intellectual
Property, including by any employee or ex-employee of the Companies.



(vi)
The Companies have carried out all reasonable commercial actions in order to
safeguard and maintain their rights and the exclusive and confidential nature of
any and all of their confidential commercial secrets and processes, algorithms,
source codes, object codes, technical knowledge, business methods, data and any
other confidential information, data and material that is the property of the
Companies or is assumed by way of licenses to be their property or used in the
operation of the Companies´ business. No current or former officer, manager,
employee, consultant, or contractor of the Companies have the right to claim any
ownership rights to the Intellectual Property for having been involved in its
development, creation, or design during their employment with the Companies or
during the time that they acted as a consultant.






--------------------------------------------------------------------------------





(vii)
In the creation of the Own Intellectual Property, or of any associated or
related software, there has not been incorporated or distributed, in whole or in
part, any open source software that is licensed under a GPL (General Public
Licensee), GNU GPL, or “Lesser General Public License,” Copy left, or any
similar software that: (a) limits or places conditions, in any way, on the use,
commercialization or distribution (whether commercial and / or for profit) on
any Own Intellectual Property, or (b) in any way materially limits or affects
the freedom of action of the Companies, or of any third party authorized by the
Companies, with regard to the exploitation of Own Intellectual Property, or with
regard to carrying out actions against any infracting third party on the rights
of the Companies over their Own Intellectual Property (including, but not
limited to, claiming damages and losses), or in connection with licenses,
sublicenses or distribution in any form of their Own Intellectual Property.



(viii)
The Sellers declare and guarantee that they retain no right whatsoever, or of
any kind or title, over the Intellectual Property (including their Own
Intellectual Property).



(ix)
Notwithstanding the foregoing, the Sellers declare that there are licenses
supplied to third parties that for the purpose of the services that these third
parties provide have had to be customized/adapted and these modifications belong
to the clients or sublicensees, which, along with the respective licensing
agreements, are indicated in Appendix 4.01.20(ix) of this Purchase Agreement.



For the effects of this section, “Intellectual Property” shall be understood to
be all the patents, software, author rights, designs, product configurations,
registered trademarks, commercial names, Internet domain names, product images
or appearances, phrases, logotypes, and all other related original ideas,
commercial secrets and technical knowledge with the Business.
4.01.21. Environmental matters. Each Company has complied with all relevant
legal and regulatory standards regarding their operations as far as
environmental issues, without incurring in any infractions or violations of
these standards that could produce damages to the company.


4.01.22. Compliance with Laws and standards. Each Company, except as indicated
in other Declarations and Guarantees and in their exceptions, has complied in
all relevant aspects with legal and regulatory standards as applicable to the
activities and business that they perform, as well as with the administrative or
jurisdictional instructions and resolutions that must be complied with.


4.01.23. Anticorruption and asset laundering standards. The Sellers declare
that:(i) the Companies are in compliance with applicable standards in each of
the jurisdictions, regarding corruption and asset laundering and the provisions
of the Foreign Corrupt Practice Act (FCPA) of the United States of America and
the UK Bribery Act of the United Kingdom, and the Office of Foreign Assets
Control (OFAC) (“Anticorruption Standard”), including, without limitation, any
prohibition related to offer, promise, payment or payment authorization of any
amount of money, benefit or any other good to any public official, international
public organization official, politician or candidate to public office (from
here on referred to as “Public Officials”), whether directly or indirectly, with
the purpose of influencing the exercise of said Public Officials or to ensure
some undue benefit; and (ii) no part of the payments received by the Sellers
from the Purchasers in virtue of this Contract will be used to violated
applicable legal and regulatory standards, including the Anticorruption
Standard.


The Sellers declare that no Public Official that is an executive,
representative, director, manager, shareholder or controller of the Companies
has been involved in, as a representative of any public entity, decisions
related to the adjudication of a specific business to the favor of the
Companies, Sellers or the Purchasers or that could in any other way benefit the
Companies, Sellers or the Purchasers. The Sellers also declare that they have
not engaged in any act or payment meant to cause any Public Official to use
their position to influence acts or decisions of any public entity or any Public
Official to the benefit of the Companies or the Purchasers.
The Sellers also declare that neither the Companies nor their directors,
officials or employees have offered, promised, delivered, authorized or accepted
any improper advantage, whether economic or of any other kind (or insinuated
that they will do so or could do so in the future) related to any type of
operation of the businesses of the Companies, and that they have taken
reasonable measures to avoid that any subcontractor, employee, agent or any
other third party under their control or determining influence could do so.
Furthermore, the Sellers declare that they have knowledge of and have taken
measures in compliance with Law 20,393, which establishes the criminal
responsibility of legal entities regarding crimes of bribery, terrorism and
asset laundering, when these are committed directly and immediately in their
interest or their benefit or that of their owners, controllers, responsible
individuals, primary





--------------------------------------------------------------------------------





executives, representatives or those performing administration and supervisory
activities, as long as the commission of the crime was due to non-compliance on
their part with the duties of management or supervision.


4.01.24. Conditions for the Share Purchase Compliance. The Sellers declare that,
to this date, each and all the conditions set forth in Clause 4 of the Share
Pledge and which must be exclusively complied with by the Sellers, has been
satisfactorily fulfilled and, similarly, they have fully and entirely complied
with each and all of the restrictions set forth in Clause 5 of the Share Pledge
concerning the Restrictions of the Sellers


4.02. The Declarations and Guarantees included in this clause reflect, regarding
matters that refer to, and with the exceptions that all of them are indicated in
the different Appendices attached to this document, the current situation of the
Company, without containing inaccuracies as defined in the following clause
number five.


Clause 5.
Compensation.


5.01. The Sellers must compensate the Purchasers and his successors or assigns
that have control over Shares, as well as the Companies, as appropriate, in
proportion with their shares, according to the terms indicated in this clause,
regarding the Damages that are caused to these by the falsehoods or inaccuracies
of one or more Declarations and Guarantees of the Sellers issued in this
document and its appendices, for any reason before this date, or the
non-compliance with any of the Restrictions on the Sellers indicated in clause
five of the Share Pledge (from here on referred to as “Inaccuracies”). Any
situation or act caused after the Date of Closing shall be considered to be an
Inaccuracy. It is stated for the record that the company Inversiones Vaimaca
Limitada will not be liable for Inaccuracies with respect to Tecnopago, for
which the Tecnopago Sellers will be exclusively liable in proportion to their
shares. As a consequence, the Purchasers agree not to claim Damages or
Compensation derived from said Tecnopago Inaccuracies from Inversiones Vaimaca
Limitada or any of its shareholders.


In virtue of this obligation, the Sellers must keep the Purchasers free of
damages and free of any losses, along with their successors and assignees that
have control over Shares, as well as the Companies, that arise from the
existence of any claim, judgment, action, sentence, authority resolution,
liability, obligation, payment, fine, penalty, loss, damage, cost and expense,
including judicial costs, reasonable attorney fees or any other reasonable
defense expense that is caused by or results from Inaccuracies (all of the above
to be referred to from here on as the “Damages” and any one of them as the
“Damage”).


5.02. For the effects of this Purchase Agreement, “Compensation” shall refer to
compensation that the Sellers are obligated to in compliance with this clause.
For the effects of Compensation, it is hereby stated that one act or situation
in no case shall originate a Compensation to the Purchasers and the Company at
the same time, nor can the effects on the Company be duplicated between the
Company and an Associate at the same time, there being in no circumstance the
possibility of producing a duplicity of Compensations for one event, the
Purchasers having to be Compensated for the same.


5.03. The procedure and amount of the Compensations shall be determined and
fixed by common accord between the Parties and, in case there is no agreement,
by the arbitrator that is designated in this document in accord with the
stipulations herein and general legal standards.


5.04. Without affecting the provisions of this Purchase Agreement:


(i)
The Sellers shall not be responsible for paying Compensation. Rather, once the
accumulated amount of Compensations, as established in this fifth clause,
reaches or exceeds the sum of USD 250,000 (two hundred and fifty thousand
Dollars) in its equivalent in Pesos on the Date of Closing, the Sellers will
only be responsible for the amount that exceeds this total. The first USD
250,000 (two hundred and fifty thousand Dollars) shall be considered to be a
deductible completely covered by the Purchasers.



(ii)
Except as established in section 5.05, the maximum and total amount to be
compensated by the Sellers in virtue of this clause shall be equal to the
equivalent of 10% of the Adjusted Closing Price.



5.05. Notwithstanding the foregoing, the Parties agree that that which is stated
in the previous Section 5.04 will not be applicable in the event of claims for
Damages suffered as a consequence or derived from the following:
 
(i) Any Inaccuracy in terms of any of the statements and guarantees contained in
the Fourth Clause, Section “Companies”, “Violations” (paragraph i) up to the
word “Sellers” and paragraph iii)), and “Anticorruption and Money Laundering
Standards”.






--------------------------------------------------------------------------------





(ii) Any breach by the Sellers or the Companies of the obligations established
in the Restrictions to Sellers in the Fifth Clause of this Purchase Agreement;



In either of the cases described in the previous paragraphs (i) and (ii), there
will not be a maximum amount to be paid as compensation.

5.06. The obligation to compensate as indicated in this clause shall remain in
force for 36 months after the Date of Closing. This term will be suspended for
any claims made by the Purchasers for eventual Damages.


5.07. Nothing stated in this Purchase Agreement shall exempt the Purchasers from
the obligation he assumes in virtue of applicable Law to mitigate the Damages
from the moment that he gets knowledge of the acts, matters, faults or
circumstances that could be expected to result in Damages and compensable
obligations in accord with this Contract.


5.08. If for any reason the Purchasers or the Companies have received
compensation payments from insurance or other amounts that have been duly
recovered for any reason based on acts that constitute Inaccuracy, thereby
compensating the Damage arising from the act, the amounts received shall be
deducted from the Compensation that must be paid by the Sellers or they will be
restituted and charged to those which must be paid. Furthermore, the amount of
the Damages must be determined without taxes, that is, deducting from it the tax
benefits derived from incurring the expense or supporting the constitutive loss
of the Damages.


5.09. In the event that the Companies or the Purchasers are notified, in the
manner established in Section 10.05, of a lawsuit, administrative claim or other
legal action (from here on referred to as the “Legal Action”) related to any
matter that could lead to Compensations, the Purchasers must inform the Sellers
of the existence of the Legal Action and deliver a copy of all documentation
received regarding the matter within 90 days of having received the respective
claim, citation or procedure to pass. This notification must include the
necessary information to be able to respond within said period, without
affecting the possibility of delivering more information as soon as it is
available. The defense of the Legal Action shall correspond to the Companies or
the Purchasers, according to the case, the Sellers being able to designate an
attorney to whom the course of the defense must be informed. In all cases, the
Sellers may act as a helping third Party in the Legal Action.


5.10. By means of this instrument, (i) Raúl Del Castillo Fernández, represented
by Juan Esteban Montero León and Cristóbal Valdés Dávalos, already identified,
becomes a guarantor for Inversiones San Bernardo SpA; (ii) Marcelo Enrique Durán
Ibañez , becomes a guarantor for Asesorías e Inversiones Supernova SpA; (iii)
Juan Pedro Arcil Greve, identify number ######, with domicile on Avenida Condell
1353, community de Providencia , becomes a guarantor for Inversiones y Asesorías
Bayona Limitada; and (iv) Christian Rolando Hagerdorn, , becomes a guarantor for
Inversiones Hagerdorn y Morales Limitada (the “Joint and Several
Representatives”). In this sense, the Joint and Several Representatives declare
their will to become joint and several guarantors and co-debtors of the
companies identified under the terms indicated in the second paragraph and
subsequent of Article 1511 of the Civil Code of Chile, with respect to all the
obligations assumed in this Agreement and in the Purchase Agreement by the
companies that each one respectably represents and restricted to the proportions
that each one sells. The Purchasers expressly accept the joint and several
guarantee granted by this instrument.


The joint and several guarantors and co-debtors accept in advance any
extensions, renewals, and modifications of any of the conditions of this
Purchase Agreement with respect to the obligations assumed and those that
totally or partially replace them, until the fulfillment of all the obligations
assumed by virtue of this Agreement.
Additionally, it is stated that the obligations that each one of the Sellers and
the Joint and Several Representatives assumes are indivisible.
5.11. In all stipulations of this Purchase Agreement that refer to the knowledge
or understanding of the Sellers of any matter or issue, whether related to the
Sellers´ Guarantees or any other clause, it is understood that said matter or
issue is known to them to the degree that it is known, or should be known based
on their duties, by any of the directors of the Companies, Rodrigo del Castillo,
Cristobal Oyarce, Diego Nario, Gonzalo Paez, Oscar Barrios, Daniel Brignardello,
Marcelo Durán, Karla Chamorro, Juan Pedro Arcil, Fernando Beya, Juan Ricardo
Giadach, Jose Luis Godoy, David Lagos and Rodrigo González.


Clause 6.
Declarations and Guarantees of the Purchasers.
6.01. As an essential condition so that the Sellers may sign this Contract, the
Purchasers represent and guarantee, in favor of the Sellers, that all of the
declarations and guarantees contained in this article are true, complete and
accurate as of the Date of Closing:


6.01.1. That Evertec Group is a company governed by the laws of Puerto Rico,
duly constituted and existing, located at the place indicated in the appearance.





--------------------------------------------------------------------------------





6.01.2. That Evertec Panama is a company governed by the laws of Panama, duly
constituted and existing, located at the place indicated in the appearance.


6.01.3. That the signing of this Contract as well as the compliment of all the
obligations contained in it are within the power of the Purchasers, and have
been approved by his corresponding administrative corporate bodies.


6.01.4. That this Contract constitutes a valid and obligatory contract for the
Purchasers and may require compliance from them in accord with its terms.


6.01.5. That the signing and compliance with this Purchase Agreement on the part
of the Purchaser (i) does not violate or enter into conflict with any of its
statutes; (ii) does not violate or constitute a violation of legal, regulatory,
judicial resolution, precautionary measure, order or obligatory decree for the
Purchasers, or of any contractual stipulation or unilateral declaration of
intent which was created by the Purchasers in favor of any person, entity or
institution; and (iii) does not constitute non-compliance with the decisions,
orders or judicial resolutions issued by a judge, court or other authority or
competent entity; and / or the failure to comply or non-compliance with any
contract, agreement, pact, statue, corporate agreement, document or mandate to
which the Purchasers are subject.


6.01.6. The Purchasers declare that it has carried out due diligence based on
legal, accounting, labor, financial and tax precedents regarding the Companies
provided by the Sellers, information that is included in a pendrive and attached
to this Purchase Agreement under Appendix 6.01.6.


6.01.7. The Purchasers and their shareholders are investors with knowledge of
the industry in which the Companies operate, with experience in investments in
this type of business. The Purchasers, based on his knowledge and experience,
have made their own independent analysis and has decided to sign this Contract.


6.01.8. Any type of audit, investigation, or review carried out on the Companies
by the Purchasers does not affect the validity and scope of (i) the statements
and guarantees of the Sellers established in the Clause 4, or (ii) the Sellers’
indemnification obligation as established in the Clause 5.


Clause 7.
Non-competition.


7.01. In consideration of this Contract, and in consideration of the Tecnopago
Price and the EFT Price, the Sellers, the Administradora Mater S.A., and Raul
Del Castillo Fernández, represented by Juan Esteban Montero León and Cristóbal
Valdés Dávalos, already identified, Marcelo Duran Ibanez, Juan Pedro Arcil Greve
and Alejandro Mehech, while the latter provides services to Administradora Mater
S.A. (hereinafter the “Disqualified Persons”) undertake and shall endeavor to
see that their respective partners or majority shareholders also comply with the
foregoing (the latter being required to sign a document that sets forth these
obligations) without prejudice to the provisions set forth in this Section,
except by written agreement with the Purchasers to the contrary, will not carry
out, individually or with other third parties (including in their own name or
that of a third party), within the two years of the Closing Date, any of the
following activities that compete with the Companies in the following
businesses: (i) payment and collection solutions; (ii) payment button; (iii)
administration of means of payment for issuers, acquirers, and processors; (iv)
electronic funds transfer; and (v) card services related to payments including
the prevention of fraud (from here on referred to as “Disqualified Businesses”).


7.02. The current participation of the Sellers is expressly excluded from this
non-competition obligation, including Mr. Raul Del Castillo Fernández, Marcelo
Duran Ibanez, Juan and Pedro Arcil Greve, in the businesses of hosting (cloud
computing), projects involving co-working and incubation of projects that are
not related with the Disqualified Businesses described in this clause, and the
participation of the Fondo de Inversion Privado Mater in the company Megacompra
SpA, exclusively for the activities that it currently carries out or might carry
out in relation to the sale of digital services and products with software
developed in-house, through various channels: POS, App, Web, among others that
are related, as well as providing technology and offering development,
installation, or implementation services for POS networks and other related
devices in order to connect providers of different lines of business (Banks,
Retail, Mass Consumption, etc) with point-of-sale and their clients. To date,
Megacompra SpA is in the process of planning and developing new services related
to the financing of businesses, payments to providers, electronic ticketing, and
accounting administration. The administrator Fen Capital S.A. is also expressly
excluded from the obligation not to compete, as it invests in non-controlling
minority shares and which has a broad investment focus, with emphasis on areas
of information technologies, cell phone applications, e-commerce, software,
fintech, and biotech. Notwithstanding the foregoing, it is stated for the record
that the Fondo de Inversion Privado Mater agrees not to compete or invest in
businesses in Chile that compete with the Companies for the aforementioned
period of two years, with the exception of the business is currently being
engaged in, and that





--------------------------------------------------------------------------------





Mr. Alejandro Mehech shall neither directly nor indirectly participate in
activities relating to the Disqualified Businesses in Chile during the same
period.


Additionally, Raúl Del Castillo Fernández, Marcelo Durán Ibáñez, Juan Pedro
Arcil Greve, , Alejandro Mehech and Administradora Mater S.A. expressly state
that the activities that they perform or participate in as administrator or
owner do not currently compete with the Disqualified Businesses, with the sole
exception of businesses permitted to be carried out by Megacompra SpA in
accordance with their corporate purpose and those currently being engaged in.
7.03. Regarding the Disqualified Businesses, the Disqualified Persons agree to
not carry out the following actions: try to encourage providers or clients
related to the Disqualified Businesses to not continue to do business with the
Purchasers and / or the Companies and / or interfere with the business
relationships between the Purchasers and the Disqualified Businesses regarding
said providers or clients; develop, become involved in or have any economic
interest in any business in Chile and in a foreign country (except as indicated
at the end of clause 7.02) that in any way refers to or includes in whole or in
part Disqualified Businesses. Furthermore, it is agreed in the manner and period
indicated to not develop any activity related to Disqualified Businesses, nor to
participate in businesses or companies: (a) that are competitors or competitive
with the Companies and their eventual partners, directly or indirectly, in
relation to Disqualified Businesses; or (b) that imply or involve the
development or competition in Disqualified Businesses; or (c) that dedicate
their activities to Disqualified Business; or (d) are dedicated to direct or
indirect marketing of any product or service associated with the Disqualified
Businesses; or (e) dedicated to consulting or promoting the Disqualified
Businesses for any person or entity, whether these consultancies or promotions
be carried out from within Chile or from a foreign country.


7.04. The obligation acquired in this clause includes both the direct
participation in the described activities as well as participation as a
proprietary individual, partner, shareholder, member, employee, worker, director
or representative of entities or persons of any type. Furthermore, this
obligation includes the provision of consultancy, assistance and help regarding
any of the mentioned activities to persons that in any way participate in
Disqualified Businesses, as well as acting in the position of an agent,
representative, employee or consultant for said individuals.


7.05. The Parties agree that in case of non-compliance by any of the Sellers and
the individuals Raúl Del Castillo Fernández, Marcelo Durán Ibáñez, Juan Pedro
Arcil Greve, and Administradora Mater S.A. (which shall also be liable for the
obligations Alejandro Mehech has assumed in this clause while he provides his
services to Administradora Mater S.A.), with the obligations contained within
this Section, the Purchasers shall have the right to demand of anyone who has
not complied that they pay a fine, a compensatory disciplinary payment, that the
Parties evaluate previously and liquidate for each breach in the amount of USD
2,000,000.


7.06. It is hereby agreed that nothing stated in this clause shall be applicable
to the contributors to the Fondo at Inversion Privado, Mater, and the
shareholders of Administradora Mater S.A., unless they are Disqualified Persons.


7.07. The fine indicated in the previous Section 7.05 is notwithstanding the
Purchasers’ other rights, in particular, the Purchasers power to demand, along
with the aforementioned fine, any damages effectively suffered as a consequence
of said breach.


Clause 8.
Non-hiring.
 
8.01. In consideration of the signing of this Contract by the Parties, and in
consideration of the Tecnopago Price and the EFT price to be paid by the
Purchasers to the Sellers in accord with this Contract, both the Sellers and
Administradora Mater S.A., and Raúl Del Castillo Fernández, Marcelo Durán
Ibáñez, Juan Pedro Arcil Greve, Diego Nario, Carlos Mateu Gouts, Gonzalo Páez,
Eduardo Spangenberg, and Alejandro Mehech, on his own behalf, and while the
latter performs services with Administradora Mater S.A., agree by means of this
document, and beginning on the Date of Closing and until two years have passed
from the Date of Closing, to not hire or try to hire, or to cause the quitting,
either directly or indirectly, of any worker, employee or executive of any of
the Companies that as of this date, or at any time during the last two years,
have provided any services to any of the Companies, unless the Purchasers give
prior written consent to the hiring.


8.02. The Parties agree that in case of non-compliance by any of the Sellers and
Raúl Del Castillo Fernández, Marcelo Durán Ibáñez, Juan Pedro Arcil Greve, Diego
Nario, Carlos Mateu Gouts, Gonzalo Páez, Eduardo Spangenberg, and Administradora
Mater S.A. which also be responsible for the obligations that Alejandro Mehech
has assumed in the present clause, while the latter performs services with
Administradora Mater S.A. with the obligations contained in this Section 8, the
Purchasers shall have the right to demand a fine, a fine, a compensatory
disciplinary payment, that the Parties evaluate previously and liquidate for
each breach of the amount of USD 2,000,000 for each one of the Main Executives,
and USD100,000 for each one of the other workers. This fine will be paid
exclusively by the person who fails to comply with the obligation.





--------------------------------------------------------------------------------





8.03. It is stated for the record that nothing that is established in this
clause will be applicable to companies that are part of the portfolio of the
Fondo de Inversión Privado Mater and Plásticos Eroflex S.A. and its affiliates,
so long as Fondo de Inversión Privado Mater, Administradora Mater S.A., or Mr.
Alejandro Mehech have no involvement in the decision-making or contracting
process, nor with respect to investment fund companies or managers with respect
to which Mr. Alejandro Mehech has no administrative or controlling role.


8.04. The fine indicated in this Section 8.02 is notwithstanding the Purchasers’
other rights, in particular the Purchasers’ power to demand, along with the
aforementioned fine, any damages effectively suffered by the Purchasers as a
consequence of said breach.


8.05. It is stated that as of this date, the accounting advisor of the company
Inversiones San Bernardo SpA is the company LR Auditores, whose accountant is
the spouse of one of the employees of the Companies. In addition, the future
hiring by Raúl Del Castillo Fernández of Ms. Rebeca Reveco is explicitly
excluded from this clause.


Clause 9.
Confidentiality.
9.01. This Purchase Agreement is of a confidential nature in all of its clauses
and the Parties agree to not divulge information regarding its contents without
the written consent of the other.


9.02. This agreement to confidentiality does not include the revealing of all or
part of the Contract in order to make respective presentations to the FED and
the Security Exchange Commission (SEC) and in compliance with a legal standard
(including those related with stock markets) or with a judicial or
administrative order, such as the transfer of information about financial, legal
and auditory consultancies by the Parties. These other parties shall themselves
be obligated to preserve confidentiality, as are the clients and providers of
the Companies with respect to those that it is necessary to have their consent
regarding change of control of contracts in accord with the provisions of clause
4.01.6. of the Share Pledge


9.03. Additionally, any disclosures by the Purchaser of the act of the signing
of this Agreement and a general description of the transaction, including price,
and of the Companies, via press releases and in quarterly calls with investors,
are excepted from confidentiality obligations.


Clause 10.
Miscellaneous.


10.01. Appendices. The appendices referred to in the clauses of this Purchase
Agreement are duly signed and understood to form an integral part of this
document. The Parties have familiarized themselves with them prior to signing
this Contract.


10.02. Costs. Except as outlined in other clauses of this Purchase Agreement,
each Party shall pay its own expenses for legal aid, other consultants and any
other expense incurred by said party related to the same. Any broker, agent or
financial consultant that the Parties may have employee or hired, or with whom
they have agreed to the payment of a fee, commission or similar remuneration for
the purpose of signing this Contract, shall be paid exclusively by the party
hiring such services. It is expressly stated for the record that the costs
associated with the Withholding indicated in clause 3.03 and the costs
associated with the potential audit by PwC Chile, or other designated as stated
in clause 3.04.7 will be split by the Parties in two equal parts.


10.03. Place and form of payment of the monetary obligations. Except for any
stipulation to the contrary contained in this document or the documents granted
in accord with it, the entire payment of the money obligations shall be made at
the address of the respective creditor, at the latest at 12:00 P.M. on the date
of expiry, in legal monetary Pesos issued by the Republic of Chile, by means of
an electronic transfer or a bank voucher, in funds that are to be available
immediately.


10.04. Periods. Except as stated otherwise in this Purchase Agreement, the
periods stipulated herein are calendar days, but in the case of expiration on a
non-business day for banks in the plaza in Santiago, they will be extended until
the following bank business day. For these effects, a bank business day is
understood to be a day that the banks open their offices to the general public
and offer full service, with the exception of Saturdays.


10.05. Communications. Communication between the Parties shall be carried out in
writing by means of a letter delivered personally with receipt of delivery, or
by means of a private email with delivery confirmation, using any of the
following companies: Chilexpress, UPS, DHL or FedEx. These communications must
be sent simultaneously by email to all of the Parties. Similarly, changes of the
addresses that, for the effects of notifications or communications, are
established for each of the Parties in this clause, must be communicated The
addresses and emails of each of the Parties are indicated below:







--------------------------------------------------------------------------------





(i)
IF SENT TO THE TECNOPAGO SELLERS:

###########
###########
###########
###########


(ii)
IF SENT TO THE EFT SELLER:

###########
###########
###########
###########


(iii)
IF SENT TO THE PURCHASERS:

###########
###########
###########
###########




10.06. Arbitration. All difficulties or controversies related to this Purchase
Agreement, including, among others, those referring to compliance or
non-compliance, application, interpretation, validity or non-validity,
enforceability, nullification or resolution, termination, determination of
indemnities for damages related to non-compliance and questions related to the
jurisdiction and competence of the courts, shall be resolved by means of a
combined arbitrator, that is, an arbitrator in regards to the procedures and
rights involved, their decisions not being subject to any other recourse, all of
which the Parties expressly and definitively renounce by means of this document.
For these effects, the parties hereby appoint Rodrigo Ochagavía Ruiz-Tagle as
the arbitrator. If the latter cannot or will not accept the position, the
arbitrator shall be chosen in joint agreement between the Parties. If there is
disagreement regarding the individual to act as the joint arbitrator within a
period of 30 days from the generation of the controversy, the decision shall be
made by the Chamber of Commerce in Santiago A.G. (the “Chamber of Commerce”), to
which the Parties confer, in this document and for its effect, an irrevocable
special mandate to, upon written request of either Party, designate an
arbitrator from among the members of the attorney profession in the arbitral
body of the Center for Arbitrators of the Chamber of Commerce. The arbitrator
designated by the Chamber of Commerce shall also be joint, and there shall be no
recourse available against its decisions, said recourses being expressly and
definitively renounced by means of this document. Each Party shall have the
right to challenge one time, without need for expressing a cause, the arbitrator
designated by the Chamber of Commerce. The arbitration shall take place in the
city of Santiago. The arbitrary procedure shall be conducted in a reserved
manner, prohibiting the designated arbitrator and the Parties from communicating
to third parties the terms of the arbitration and the precedents that are
presented therein or made known to the court by the counterparty, with the
exception of when this communication may be necessary due to the recourses or
judicial actions that the Parties request or effect.


10.07. Addresses. For legal effects, the Parties establish special addresses in
the city of Santiago in Chile, extending the competence of the justice courts
located in Santiago, regarding all matters that do not correspond to
arbitration.


10.08. Legislation. The Parties agree that this Purchase Agreement is subject to
and interpreted in accord with the laws of the Republic of Chile.


10.09. Legal Identities. It is hereby agreed that the legal identities of the
representatives of the Parties are as follows, and are not inserted in view of
the fact that they are known among themselves:


10.09.1. The legal identity of Mr. José Antonio Jimenez and Mr. Alejandro Mehech
Bonati to represent the Fondo de Inversión Privado Mater is recorded in a public
deed dated November 2, 2009, issued by Notary Public of Santiago Mr. Raúl Ivan
Perry Pefaur.


10.09.2. The legal identity of Juan Esteban Montero León and Cristóbal Valdés
Dávalos, to represent Inversiones San Bernardo SpA and Raul del Castillo
Fernandez, is recorded in a public deed dated April 5, 2017, issued by Notary
Public of Santiago Mr. Eduardo Avello Concha.


10.09.3. The legal identity of Ms. Viviana Isabel Pulgar Urquiaga represent
Inversiones y Asesorías Bayona Limitada, is recorded in a public deed dated
November 26, 2013, issued by Notary Public of Santiago Ms. María Angélica Zagal
Cisternas.





--------------------------------------------------------------------------------





10.09.4. The legal identity of Mr. Marcelo Enrique Druán Ibáñez to represent
Asesorías e Inversiones Supernova SpA, is recorded in a public deed dated
December 26, 2016, issued by Notary Public of Santiago Mr. Eduardo Avello Concha
before his alternate Ms. Margarita Moreno Zamorano.


10.09.5. The legal identity of Christian Hagedorn Hitschfeld to represent
Inversiones Hagedorn y Morales Limitada, is recorded in a public deed dated
December 22, 2009, issued by Notary Public of Santiago Mr. Sergio Henríquez
Silva.


10.09.6. The legal identity of Carlos Eugenio Mateu Gouts to represent
Inversiones Vaimaca Limitada, is recorded in a public deed dated June 7, 2017,
issued by Notary Public of Santiago Eduardo Avello Concha.


10.09.7. The legal identity of Luis Rodríguez González to represent Evertec
Group, LLC is recorded by a protocolized power dated June 22, 2017, in the
Notary Public of Santiago by Ricardo San Martín Urrejola.


10.09.8. The legal identity of Luis Rodríguez González to represent Evertec
Panamá, S.A. is recorded by a protocolized power dated June 22, 2017, in the
Notary Public of Santiago by Ricardo San Martín Urrejola.


10.11. Copies. This document is issued in 9 copies of the same tenor and date,
two being left in the possession of the Purchasers and the others in the
possession of the Sellers.





